


EXHIBIT 10.1




SECOND AMENDMENT

TO THE RESELLER AGREEMENT BETWEEN

SCHOOLPOP, INC. AND

AMERICAN EXPRESS INCENTIVE SERVICES, L.LC.




April 5, 2005




This second amendment (the “Amendment”) by and between SCHOOLPOP, INC. and
AMERICAN EXPRESS INCENTIVE SERVICES, L.L.C. (“AEIS”), is entered into as of this
first day of April 2005.




WHEREAS, the parties have previously entered into a Reseller Agreement (the
“Agreement”) effective August 1, 2004 and a First Amendment to the Agreement
effective October 11, 2004; and




WHEREAS, the parties wish to amend the Agreement upon the terms and conditions
set forth herein;




NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:




The Agreement is hereby amended to change the following provisions:




Section 1, Purpose, is hereby amended by adding the following subsection:




“c.

Schoolpop may resell the Persona Select Card as a standalone product to its
Clients.”




Section 2.a — Exclusivity, is hereby replaced with the following:




“Schoolpop shall continue to have the exclusive right to resell Cards in the NPO
Marketplace. During January 2006, the parties shall discuss the existing
relationship as defined herein, as well as assess whether the partnership is
meeting the objectives of both parties. At such time the parties will use best
efforts to mutually agree upon Persona Select annual volume targets for the
2006, 2007 and 2008 Contract Years, upon which future exclusivity rights will be
based.”




Section 2.b — Exclusivity, is hereby replaced with the following:




“It is agreed and understood by the parties that in exchange for the exclusivity
rights as detailed in 2.a, Schoolpop shall pay AEIS a marketing rights fee
(“Marketing Rights Fee”), of $125,000, which will be paid in nine (9) monthly
installments with the first installment in the amount of $25,000 being due by
April 30, 2005. The next eight (8) installments (May through December 2005)
shall each be in the amount of $12,500. AEIS will invoice Schoolpop monthly and
each invoice is payable by the month end of the respective invoice.”




Section 3, Inventory and Forecasting, is hereby amended by adding a new
subsection as follows:




“o.

Effective March 2, 2005, Schoolpop shall effectively manage and deplete its
current inventory of Encompass Bundles, Fill it Up Cards, and Be My Guest Cards
in accordance with the Card Life requirement in Section 3.b of this Agreement,
and shall cease ordering such products. Further, Schoolpop may only order
Persona Select Cards for resale throughout the term of this Agreement, unless
otherwise agreed to in writing.”



Page 1 of 2




--------------------------------------------------------------------------------


Exhibit 2, Schoolpop Card Pricing, is hereby amended by replacing all products
and pricing listed with the following:




“Persona Select 8% off face”




The terms of the Agreement are hereby amended and modified by the terms and
conditions of this Amendment, which shall supersede and prevail over any
conflicting terms and conditions set forth in the Agreement. Except as
specifically set forth herein (or as set forth in any other written amendments
which may be entered into between the parties), all of the terms and conditions
of the Agreement remain unmodified and in full force and effect.




IN WITNESS WHEREOF, the parties have signed this Amendment to the Program
Agreement as of the date set forth below.







SCHOOLPOP, INC.

 

AMERICAN EXPRESS INCENTIVE SERVICES, L.L.C.

  

    

        

By:

/s/ PAUL ROBINSON

 

By:

/s/ SHEREE HERR

     

Name: Paul Robinson

 

Name: Sheree Herr

     

Title: Chief Executive Officer

 

Title: VP, Legal Management

     

Address: 3885 Crestwood Parkway

 

Date: 4/5/05

     

Suite 550, Duluth, GA 30096

         

Date: 4/5/05












Page 2 of 2


